Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leroy et al. (US Pub. No. 2019/0294248 A1) in view of Chan et al. (US Pub. No. 2016/0364059 A1).
As to claim 1, Leroy shows a control device (rotary haptic device D1) with haptic feedback (Fig. 1 and paras. 10 and 43), comprising a vibrating plate (10) vibrated at an ultrasonic frequency (Fig. 1 and paras. 44, 64 and 66) by electromechanical actuators (12,13) which are controlled by control electronics (i.e. piezoelectric material) so as to generate an ultrasonic lubrication effect (para. 64), and further comprising a three-dimensional interface (i.e. knob 4, Figs. 1 and 2 and para. 43) configured to communicate the vibrations of the ultrasonic lubrication effect to a digit of a user via said three-dimensional interface (par. 85).
Leroy does not show that the vibrating plate has a touch surface provided with touch sensors, or that the interface that is fixed, and secured to said touch surface.
Chan shows that a vibrating plate (i.e. cap 155 via vibrator 195, Figs. 4 and 6A and paras. 27 and 34) has a touch surface 140 provided with touch sensors 185 (Figs. 4 and 6A and paras. 25, 28 and 34), and that an interface (cap 155) is fixed and secured to said touch surface (Fig. 4 and paras. 27 and 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy with those of Chan by incorporating a touch sensor and interface because designing the system in this way allows the device to provide status information more readily to the user (para. 36)
As to claim 2, Leroy does not show a three-dimensional touch interface that is a passive element, devoid of any electronic component and of any moving part.
Chan shows a three-dimensional touch interface (cap 155) that is a passive element (i.e. made of plastic), devoid of any electronic component and of any moving part (Fig. 4 and para. 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy with those of Chan by incorporating these materials because designing the system in this way allows the device to exhibit transparency, which allows display imaged to be provided to the user. 
As to claim 3, Leroy does not show that the three-dimensional touch interface is made of wood, of rigid plastic, or of metal.
Chan shows that does not show that a three-dimensional touch interface is made of rigid plastic (Figs. 4 and 6A and paras. 26, 27 and 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy with those of Chan by incorporating these materials because designing the system in this way allows the device to exhibit transparency, which allows display imaged to be provided to the user. 	
As to claim 4, Leroy does not show that the three-dimensional touch interface is fixed to the touch surface by means of a rigid or soft adhesive.
Chan shows that a three-dimensional touch interface 155 is fixed by means of a rigid or soft adhesive (Fig. 4 and paras. 27 and 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy with those of Chan by incorporating these materials because adhesives are a well-known technology to attach separate components of any electronic device. 		
As to claim 7, Leroy does not show that the three-dimensional touch interface 155 has the form of a frustoconical fixed button.
Chan shows that show that a three-dimensional touch interface 155 has the form of a frustoconical fixed button (Fig. 4 and paras. 27 and 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy with those of Chan by incorporating this shape because designing the system in this way allows the device to provide an effect to the user so as to indicate how to change a mode (para. 27). 
As to claim 11, Leroy shows that the electromechanical actuators comprise piezoelectric ceramics operated at ultrasonic frequencies between 20 kHz and 200 kHz (para. 19).
As to claim 12, Leroy does not show that the three-dimensional touch interface comprises electric wires or tracks arranged in such a way that variation in their capacitance upon contact with a digit of a user can be detected by capacitive touch sensors incorporated into the touch surface.
Chan shows that a three-dimensional touch interface comprises electric wires or tracks arranged in such a way that variation in their capacitance upon contact with a digit of a user can be detected by capacitive touch sensors incorporated into the touch surface (i.e. a capacitive touch sensor, by definition, para. 25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy with those of Chan by incorporating this shape because designing the system in this way allows the device to provide multiple point touch detection (para. 25). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leroy as modified by Chan above further in view of Panchawagh et al. (US Pub. No. 2021/0004555 A1).
As to claim 5, Leroy as modified above does not show that the adhesive is a double-sided adhesive or an adhesive resin.
Panchawagh shows that an adhesive layer 120 is a double-sided adhesive (Fig. 1 and para. 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy as modified above with those of Panchawagh by incorporating double sided tape because designing the system in this way allows the device to conform to various acoustic and optical considerations (para. 21). 
As to claim 6, Leroy as modified above does not show that the adhesive has a Young's modulus of between 50 MPa and 5 GPa at ambient temperature, and at a vibrational frequency of between 20 kHz and 200 kHz.
Panchawagh shows that an adhesive lay 120 has a Young's modulus of between 50 MPa and 5 GPa at ambient temperature, and at a vibrational frequency of between 20 kHz and 200 kHz (para. 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Leroy as modified above with those of Panchawagh by incorporating double sided tape because designing the system in this way allows the device to conform to various acoustic and optical considerations (para. 21). 
Allowable Subject Matter
Claims 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627